In his motion for a rehearing, appellant asserts that in the original disposition of this case we erred in two respects: First, because we held it was proper for the court, upon the revocation of the suspension of sentence, to sentence appellant to serve not less than two nor more than five years from the date of revocation of sentence instead of from the date of conviction; and, second, because the suspended sentence law Art. 776 Cow. C. P. is in contravention of the State and Federal Constitutions and that it is too indefinite, uncertain and ambiguous to be intelligently understood.
We will briefly discuss the first legal proposition asserted by appellant. The original opinion shows that appellant was first convicted and given a five-year suspended sentence. It is also shown that he was subsequently convicted of a felony and after the second conviction and while he was under suspension of sentence, the court revoked the suspension and sentenced him to serve not less than two nor more than five years from the date of revocation. He contends that this was wrong and highly improper; that it was double punishment. We are not in accord with him. The suspension of sentence is a valuable right which may be granted to one who has, for the first time, been convicted of a felony in case he chooses to apply for it. If he applies for a suspension of sentence and it is granted, he does not pay the penalty prescribed by law for the offense of which he was found guilty, but is on probation and permitted to evade the penalty and enjoys his liberty. However, if he is thereafter *Page 560 
convicted of another felony, he must pay the penalty prescribed by law for the first offense. To hold otherwise would be curtailing the punishment which the law prescribed and which the jury assessed against him. It would be tantamount to a commutation of the punishment by the court. This the courts are not authorized to do. We believe what we have said disposes of appellant's contention that the suspended sentence law is too vague, indefinite and uncertain. The remaining question as to the constitutionality of the law has already been decided adversely to appellant's contention in the following cases: Baker v. State, 70 Tex.Crim. R., 158 S.W. 998, and Roberts v. State, 71 Tex.Crim. R., 158 S.W. 1003. Hence we do not deem it necessary to again discuss the question.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.